COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re TIC Philly Lansdale 2, LLC, TIC Philly Lansdale 3, LLC, TIC
                         Philly Lansdale 4, LLC, TIC Philly Lansdale 5, LLC, TIC Philly
                         Lansdale 6, LLC, TIC Philly Lansdale 7, LLC, TIC Philly Lansdale 8,
                         LLC, TIC Philly Lansdale 9, LLC, TIC Philly Lansdale 10, LLC, TIC
                         Philly Lansdale 11, LLC, TIC Philly Lansdale 13, LLC, TIC Philly
                         Lansdale 14, LLC, TIC Philly Lansdale 16, LLC, TIC Philly Lansdale
                         18, LLC, TIC Philly Lansdale 19, LLC, TIC Philly Lansdale 20, LLC,
                         TIC Philly Lansdale 21, LLC, TIC Philly Lansdale 23, LLC, TIC
                         Philly Lansdale 24, LLC, TIC Philly Lansdale 25, LLC, TIC Philly
                         Lansdale 27, LLC, TIC Philly Lansdale 29, LLC, TIC Philly Lansdale
                         30, LLC, TIC Philly Lansdale 31, LLC, TIC Philly Lansdale 32, LLC,
                         TIC Philly Lansdale 33, LLC, and Wayne Mar, d/b/a TIC Philly
                         Lansdale H

Appellate case number:   01-22-00192-CV

Trial court case number: 2021-46723

Trial court:             151st District Court of Harris County

        On March 15, 2022, relators filed a Request for Temporary Relief, asking this Court to
stay all trial court proceedings in Cause No. 2021-46723, TIC Philly Lansdale 1, LLC, et al. v.
Moody National Philly Lansdale S, LLC, et al., in the 151st District Court of Harris County,
Texas. Relators’ motion for temporary relief is denied.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually


Date: March 18, 2022